UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-76630 Competitive Companies, Inc. (Exact Name of registrant as specified in its charter) Nevada 65-1146821 (State or other jurisdiction of incorporation) (IRS Employer I.D. No.) 19206 Huebner Rd., Suite 202 San Antonio, TX 78258 (Address of principal executive offices and Zip Code) (210) 233-8980 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 18, 2012, 2011, there were 245,955,843 shares outstanding of the registrant’s common stock. COMPETITIVE COMPANIES, INC. FORM 10-Q March 31, 2012 INDEX Page PART I– FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4. CONTROLS AND PROCEDURES 28 PART II– OTHER INFORMATION 29 ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 33 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 34 ITEM 4. MINE SAFETY DISCLOSURES 34 ITEM 5. OTHER INFORMATION 34 ITEM 6. EXHIBITS 35 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. COMPETITIVE COMPANIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31,2011 Assets (Unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance of $4,100 and $2,800 Prepaid expenses Total current assets Property and equipment, net Other assets: Deposits Total assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits Deferred revenues Notes payable Convertible debentures, net of discounts of $194,114 and $174,264 Derivative liabilities Total current liabilities Total liabilities Stockholders' (deficit): Preferred stock, $0.001 par value 100,000,000 shares authorized: Class A convertible, no shares issued and outstanding with no liquidation value - - Class B convertible, 1,495,436 shares issued and outstanding with no liquidation value Class C convertible, 1,000,000 shares issued and outstanding with no liquidation value Common stock, $0.001 par value, 500,000,000 shares authorized, 220,196,191 and 207,837,771 shares issued and outstanding at March 31, 2012 andDecember 31, 2011 Additional paid-in capital Subscriptions payable, 607,808 and 3,910,000 shares at March 31, 2012 and December 31, 2011 respectively Accumulated (deficit) ) ) Treasury stock, at cost, -0- and 2,020,000 shares at March 31, 2012 and December 31, 2011, respectively - ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ See accompanying notes to financial statements. 3 COMPETITIVE COMPANIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, (Restated) Revenue $ $ Cost of sales Gross profit (loss) ) Expenses: General and administrative Salaries and wages Depreciation and amortization Bad debts Total operating expenses Net operating loss ) ) Other income (expense): Interest expense ) ) Change in fair market value of derivative liabilities ) Total other income (expense) ) Net loss $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net loss per share - basic and fully diluted $ ) $ ) See accompanying notes to financial statements. 4 COMPETITIVE COMPANIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS
